          Case 1:19-cv-11076-FDS Document 51 Filed 12/05/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                             Case No. 1:19-cv-11076-FDS

                                           Paul Jones,

                                             Plaintiff

                                                 v.

 Dolan Connly P.C., Bank of New York Mellon, Orlans PC, Linda Orlans, Alison Orlans,
                         Select Portfolio Servicing Inc., et. al.,

                                           Defendants


    MOTION TO DISMISS ORLANS PC, LINDA ORLANS AND ALISON ORLANS

        NOW COME Orlans PC (“Orlans”), Linda Orlans (“Linda”) and Alison Orlans (“Alison”),
Defendants in the above-captioned matter, and respectfully requests that this Honorable Court
dismiss them from this action, with prejudice, pursuant to Fed.R.Civ.P. 12(b)(6).

        In support thereof, Orlans, Linda and Alison state the following:
   1.      The Plaintiff has failed to state a claim upon which relief can be granted as to them.
   2.      Orlans, Linda and Alison refer the Court to the supporting Memorandum of Law.


                                                      Respectfully submitted,
                                                      Orlans PC,
                                                      Linda Orlans,
                                                      Alison Orlans
                                                      By their Attorney,


                                                      /s/ Effie Gikas        _________________
                                                      Effie L. Gikas, Esq., BBO # 654693
                                                      Orlans PC
                                                      465 Waverley Oaks Road, Suite 401
                                                      Waltham, Massachusetts 02452
                                                      (781) 790-7835
                                                      egikas@orlans.com
          Case 1:19-cv-11076-FDS Document 51 Filed 12/05/19 Page 2 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                               Case No. 1:19-cv-11076-FDS

                                            Paul Jones,

                                              Plaintiff

                                                  v.

 Dolan Connly P.C., Bank of New York Mellon, Orlans PC, Linda Orlans, Alison Orlans,
                         Select Portfolio Servicing Inc., et. al.,

                                            Defendants

          MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS

                                              Introduction

   Orlans PC (“Orlans”) is foreclosure counsel for the mortgagee, Defendant The Bank of New

York Mellon, f/k/a, the Bank of New York, as Trustee for CWABS, Inc., Asset-Backed

Certificates, Series 2004-7, and the loan servicer, Defendant Select Portfolio Servicing, Inc., in

regard to the subject property, 572 Park Street, Stoughton, Massachusetts 02072 (“the Property”).

Linda is a former employee of Orlans, and Alison is a current employee of Orlans, neither of which

should be personally named in this action. Moreover, as foreclosure counsel, Orlans acts on the

instructions of its clients, both of which are already named as parties to this action.

                                           Legal Argument

       Plaintiff’s Complaint does not state a claim upon which relief can be granted as to Orlans.

The United States Supreme Court has issued a decision in a case that specifically discusses the

standard for dismissal. In Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955 (2007), the Court

seemingly modified the time-honored standard for dismissal set forth in Conley v. Gibson, 355

U.S. 41, 47 (1957), replacing that decision's "no set of facts" language for a "plausibility" standard
          Case 1:19-cv-11076-FDS Document 51 Filed 12/05/19 Page 3 of 5



with respect to notice pleading in complaints. In other words, according to the Supreme Court in

Bell Atlantic, a court should not dismiss a complaint if there are “enough facts to state a claim to

relief that is plausible on its face.” 127 S. Ct. at 1974, or if the plaintiff has demonstrated a

“reasonably founded hope that the [discovery] process will reveal relevant evidence’ to support

his or her claims” Id. at 1967.

       First, the bulk of the claims raised in this action are claims against the mortgagee and/or

loan servicer. Orlans cannot be held liable for claims brought against its client. “Generally

speaking an attorney is ‘immune from liability to third persons arising from the performance of

his professional activities as an attorney on behalf of and with the knowledge of his client.’” Sain

v. HSBC Mortgage Services, 2009 U.S. Dist. Ct. LEXIS 77336.

       Second, the Plaintiff in this action was the mortgagor on the subject loan. Neither Orlans,

Linda nor Alison owe him no fiduciary duty. See Balerna v. Gilberti, 281 F.R.D. 63, 65 n.4

(D.Mass. 2012). “Massachusetts law makes it plain as a pikestaff that an attorney does not owe a

fiduciary duty to a person who she does not represent.” Darlene Manson, et al. v. GMAC Mortgage

LLC, et al., 2012 U.S. Dist. LEXIS 59492, at 28 (D. Mass. Apr. 30, 2012), citing Logotheti v.

Gordon, 414 Mass. 308, 312 (1993); Robertson v. Gaston Snow & Ely Bartlett, 404 Mass. 515,

522 (1989); Page v. Frazier, 388 Mass. 55, 61-68 (1983). See also MacMillan v. Scheffy, 147 N.H.

362, 365 (2001) (“[W]e decline to impose on an attorney a duty of care to a non-client whose

interests are adverse to those of the client.”). To find an attorney liable for the actions of his/her

client is not only unfair but it impedes effective representation of the client.

       Third, in regard to the FDCPA claims raised against Orlans, Linda and Alison, the Supreme

Court, in a March 2019 unanimous decision, Obduskey v. McCarthy & Holthus LLP, concluded

that conducting a non-judicial foreclosure does not make a law firm a “debt collector” for the
          Case 1:19-cv-11076-FDS Document 51 Filed 12/05/19 Page 4 of 5



general purposes of the Fair Debt Collection Practices Act (FDCPA), and thus the law firm cannot

be held liable under the statute. Despite Plaintiff’s assertions to the contrary in his Complaint, the

Supreme Court found that those enforcing a security interest (i.e. a foreclosure law firm) are

exempt from the “debt collection” definition of the FDCPA. Any correspondence that Orlans

mailed to the Plaintiff was part of the foreclosure process, actions taken as strictly legally necessary

parts of the foreclosure, and such actions are protected by the Court’s opinion.

                                         Conclusion
       For all of the reasons set forth above, Plaintiff’s Complaint fails to state a claim for which

relief can be granted as to Orlans, Linda and Alison. As such, they must be dismissed from this

action pursuant to Fed.R.Civ.P. 12(b)(6).



                                                       Respectfully submitted,
                                                       Orlans PC,
                                                       Linda Orlans,
                                                       Alison Orlans
                                                       By their Attorney,


                                                       /s/ Effie Gikas_________________
                                                       Effie L. Gikas, Esq., BBO # 654693
                                                       Orlans PC
                                                       465 Waverley Oaks Road, Suite 401
                                                       Waltham, Massachusetts 02452
                                                       (781) 790-7835
                                                       egikas@orlans.com
         Case 1:19-cv-11076-FDS Document 51 Filed 12/05/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I, hereby certify that on this date the foregoing document(s) filed through the ECF system

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those parties which are non-registered participants.



                                                             /s/ Effie Gikas
                                                             Effie L. Gikas


Dated: December 5, 2019
